Citation Nr: 1026496	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  02-18 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, as secondary to service-
connected bilateral foot disability.

2.  Entitlement to service connection for a bilateral knee 
disability, as secondary to service-connected bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In a September 2001 rating decision, the RO denied service 
connection for degenerative disc disease of the lumbosacral 
spine.  The Veteran perfected an appeal as to that denial.  In 
December 2003 the Board remanded the case to the RO for further 
development regarding that claim.

In an August 2004 rating decision the RO denied service 
connection for degenerative joint disease, left knee, and for 
degenerative joint disease, right knee.  The Veteran perfected an 
appeal as to that denial.  Although the issue identified only a 
claimed right knee disorder, the reasons for the decisions and 
rating sheet clarify that the RO denied service connection for 
both knees; and the Veteran ultimately perfected an appeal of a 
claim for service connection for a bilateral knee disability.  
The RO certified the appeal as a claim of entitlement to service 
connection for a bilateral knee disability.  Thus, the Board has 
addressed this matter accordingly.

In December 2006, the Board remanded the case to the RO for 
further development regarding the lumbar spine and bilateral knee 
service connection claims.  In June 2007, the Board remanded the 
case to the RO for consideration of the additional evidence 
developed after the December 2006 remand to the RO.  See 
38 C.F.R. § 20.1304 (2009).  The Veteran had not waived her right 
to preliminary review by the RO.  Id.

In May 2008, the Board remanded the case to the RO for further 
development including compliance with previous remand orders 
pertaining to ordered examination; and to obtain Social Security 
Administration records indicated.  This matter has now been 
returned to the Board for further appellate consideration.

In a May 2010 written brief, the Veteran's representative waived 
RO consideration of additional records submitted since the last 
supplemental statement on these matters, issued in March 2010.


FINDINGS OF FACT

1.  The competent evidence is against a finding that degenerative 
disc disease of the lumbosacral spine is related to service, or 
was caused by or aggravated by a service-connected disability, or 
any arthritis manifested to a compensable degree within a year 
following separation from active duty.

2.  The competent evidence is against a finding that a bilateral 
knee disability is related to service, or was caused by or 
aggravated by a service-connected disability, or that any 
arthritis manifested to a compensable degree within a year 
following separation from active duty. 
 

CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbosacral spine was not 
incurred in or aggravated by service, nor may it be presumed to 
have been incurred in service, and is not proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).

2.  A bilateral knee disability was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service, and is not proximately due to, or aggravated by, a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to notify 
and assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA 
must notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well as 
what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  38 
C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters sent in May 
2004, May 2008, and April 2009.  These documents in combination 
provided notice of what part of that evidence is to be provided 
by the claimant, and notice of what part VA will attempt to 
obtain.  

The RO informed the Veteran of the specific rating criteria which 
would provide a basis for the service connection claims on appeal 
and decided below.  The RO has provided adequate notice of how 
effective dates are assigned.  The claims were subsequently 
readjudicated most recently in a supplemental statement of the 
case.  To the extent the appellant did not receive full notice 
prior to the initial decision, after pertinent notice was 
provided, the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim on appeal.  In any 
event, the claimant has never alleged how any content error 
prevented her from meaningfully participating in the adjudication 
of her claim.  As such, she has not established prejudicial error 
in the content of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009). 

The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment records, and 
records of medical treatment received privately, and VA 
examination reports.  Findings from the conducted VA examinations 
are adequate for the purposes of deciding the claims on appeal.  
See Stefl v. Nicholson, 21 Vet. App.120, 124 (2007); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The opinions 
provided in the recent VA examination reports in 2009 and 2010 
are adequate and based on factually accurate, fully articulated, 
sound reasons for the conclusion.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence needed to 
substantiate the claims, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been requested and/or obtained and would be 
necessary for a fair adjudication of the claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to the ultimate compliance with the 
instructions from its December 2003, December 2006, June 2007, 
and May 2008 remands.  The Board finds that the RO complied with 
these instructions, and obtained requested evidence including 
Social Security Administration records, private and VA medical 
records, and other evidence; has afforded VA examinations and 
obtained opinions; and has readjudicated the claims.  The Board 
further finds that the resulting VA examination reports 
substantially comply with the Board's remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998). 

II.  Relevant Law and Regulations

Service connection may be granted for disability resulting from a 
disease contracted or an injury sustained while on active duty in 
the military.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered by the Board if raised 
by the evidence of record, applying all relevant laws and 
regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  However, claims which have no support in the record need 
not be considered by the Board, as the Board is not obligated to 
consider "all possible" substantive theories of recovery.  That 
is, where a fully developed record is presented to the Board with 
no evidentiary support for a particular theory of recovery, there 
is no reason for the Board to address or consider such a theory. 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009). 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Where a Veteran served continuously for 90 days or more during a 
period of war or after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent or more within one year from 
date of discharge or release from service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a 
condition noted during service is not shown to be chronic, or the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused or (b) aggravated, by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

There was a relatively recent amendment to the provisions of 38 
C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen v. 
Brown, 7 Vet. App. 439 (1995), it was made clear in the comments 
to the regulation that the changes were intended to place a 
burden on the Veteran to establish a pre-aggravation baseline 
level of disability for the nonservice-connected disability 
before an award of service connection may be made.  Given what 
appear to be substantive changes, and because the Veteran's claim 
was pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant. 

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an injury 
that the Veteran is capable of perceiving.  However, if the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and knowledge 
are competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
Veteran possesses medical expertise and she does not argue 
otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the claimant 
shall be given the benefit of the doubt in resolving each such 
issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if 
the Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

A.  Degenerative Disc Disease of the Lumbosacral Spine

As reflected in a February 2001 statement, the Veteran claims 
that she has degenerative disc disease of the lumbosacral spine 
secondary to her service-connected bilateral foot disability.  

Service treatment records reflect treatment for the Veteran's 
service-connected bilateral foot disorder at various times during 
service.  Regarding the back, service treatment records show that 
the Veteran was seen in February 1979 for complaints of a back 
ache that began in the upper back and then settled in the left 
lower back region.  She also had trouble controlling urine.  At 
that time the assessment was possible urinary tract infection 
with muscle pain.  

The Veteran was seen in October 1979 for complaints of a backache 
for the previous eight days, after lifting a heavy object in her 
job.  The pain was located mostly on the left side of the back.  
The impression was mechanical low back pain.  An October 1979 
consultation sheet shows that the Veteran was seen for complaints 
of low back pain-mechanical type from improper lifting.  After 
being examined, on orthopedic evaluation the impression was low 
back strain, residual; no neurological sequelae.  When seen at 
the end of October 1979 for complaints of low back pain, possible 
muscle strain, the assessment was probable disc nerve root 
irritation.  Subsequent service treatment records between October 
1979 to April 1980 show treatment for low back pain diagnosed as 
mechanical low back pain or low back strain. 

There are no subsequent service treatment records showing later 
treatment or findings of any low back problems in service.  
During an August 1981 examination at ETS (expiration of term of 
service), the clinical evaluation was normal for the spine and 
other musculoskeletal system.

The reports of VA examinations in October 1982, August 1984, May 
1986, and November 1997, contained no complaints or findings 
pertaining to the low back, and the reports were limited to 
addressing only complaints regarding the service-connected 
bilateral foot disability. 

The first evidence of post-service low back problems are shown in 
private treatment records in 1993.  The Veteran was seen in 
October 1993 for complaints including increasing low back pain 
and some diffuse numbness in the thighs with no dermatonal 
pattern.  In November 1993 she underwent electromyography (EMG) 
study to evaluate back complaints, involving the right scapular 
region, and into the neck and down into the low back, all worse 
on the right side than the left.  The treatment provider noted 
that the distribution of abnormality suggested a systemic process 
rather than local radiculopathies, which the examiner noted to be 
seen in polymyositis and related conditions.

The Veteran was seen in January 1995 following a fall off a chair 
in December 1994 that injured the low back.  She reported 
complaints including central low back pain going into the 
buttocks and down the posterior thighs.  Examination revealed low 
back tenderness, and mobility mildly compromised.  At a follow-up 
visit in April 1995, the Veteran reported flare-up of her low 
back pain.  A magnetic resonance imaging (MRI) report showed one 
minimal disc bulging at L5-S1 and no herniated disc, spinal canal 
or neural foraminal stenosis.  She was seen for continued low 
back complaints in June and August 1995. 

Private treatment records dated in 1998 include a January 1998 
report of X-ray examination of the lumbar spine containing an 
impression of very mild degenerative changes in the lumbar spine; 
no acute bony abnormality.  A February 1998 private treatment 
record shows that the Veteran was seen for complaints following a 
back injury when she fell on icy concrete landing on her right 
hip and back in January 1998.  At the time of the January 1998 
injury she was treated with Flexeril, steroids, and Darvocet, and 
began physical therapy.  She reported current complaints of pain 
across her low back and into her right buttocks, and occasionally 
into the left buttocks.  The pain radiated down the back of her 
leg into her heel.  X-ray examination at that time revealed 
decreased disc height at L5-S1; minimal facet joint degenerative 
joint disease; and sacroiliac joints and neural foramen remained 
patent bilaterally.  

Private treatment records of X-ray examination in May 1998 showed 
findings compatible with early degenerative lumbar disc disease.  
The report concluded with a diagnosis of degenerative lumbosacral 
disc disease.

The report of a July 2004 VA examination shows that the examiner 
reviewed the claims file and noted the low back injuries in 1996 
and 1998.  The Veteran reported having low back symptoms since 
her accident in 1998.  She reported complaints of low back pain 
radiating to the legs.  After examination the report contains a 
diagnosis of degenerative disc disease of the lumbar spine with a 
history of disc bulge, L4-L5 without evidence of radiculopathy.  
The examiner noted she had reviewed the claims file, and that the 
low back pain seems to be related to incidents in 1996 when she 
had a chair collapse, and in 1998 when she slipped and fell on 
ice.

The report of a January 2005 VA examination discussed the 
Veteran's history of a fall at work.  The Veteran reported 
complaints of back pain.  After examination the report contains a 
diagnosis of degenerative joint disease of the lumbar spine and 
disc bulge, L4-L5, without evidence of radiculopathy.  The 
examiner opined that the Veteran had low back pain as noted from 
a history of falls in 1996 and 1998, after service; and that the 
mechanical low back pain she had in service was not related to 
what she currently had with the lumbar disc bulge and 
degenerative disc disease.

In an April 2005 addendum to the January 2005 VA examination, the 
examiner opined that the mechanical low back pain diagnosed in 
1979 and 1980 during service did not seem to be related to the 
pain in 1993.  The examiner noted the following as rationale for 
that opinion.  The Veteran was treated for some mechanical low 
back pain in service with physical therapy; and there were no 
other entries regarding worsening symptoms to time of discharge.  
Further, on her initial application to VA for benefits, the 
Veteran did not report any pain in her back.  The examiner 
commented that mechanical low back pain did not predispose one to 
degenerative joint disease.  The examiner also noted that a 
treatment provider in December 1993 noted that the Veteran may 
have had a more diffuse problem such as polymyositis on 
evaluation of her EMG.  The examiner noted that the 1998 X-rays 
showing moderate degenerative joint disease could be consistent 
with her work as a letter carrier.  

The report of a February 2007 VA examination shows that after 
review of the claims file medical history of the Veteran's low 
back, and examination, the report contains an impression of 
lumbar spine anterolisthesis, grade 1, L4 and L5.  Based on 
review and examination, the examiner opined that it was unlikely 
that the Veteran's current complaint involving the lumbar spine 
was causally related to the Veteran's service connected plantar 
fasciitis. 

The report of an August 2009 VA examination shows that the 
Veteran reported that she was incapacitated every day, requiring 
bed rest due to her lumbar spine condition with bilateral 
radicular leg pain.  She reported that the low back symptoms 
began in 1979 as a result of progressive onset with no acute 
etiology.  She stated her belief that the symptoms began after 
completion of basic training.  She reported that she was not 
surgically treated in service and after service.  

After examination, the report contains an impression of lumbar 
spine, minimal grade 1 anterolisthesis over L4 and L5.  The 
examiner noted that the Veteran had symptoms compatible with 
lumbar spine intervertebral disc syndrome.  The examiner opined 
that it was unlikely that the Veteran's current lumbar spine 
symptoms were causally related to any documented service-
connected injury.  The examiner stated that the opinion was based 
on review of the claims folder records, including VA medical 
records; and consideration of the medical information of record, 
the relevant history, and the current examination.

In a February 2010 addendum to the August 2009 VA examination, 
the examiner stated that the service-connected pes planus was not 
the cause that would warrant an aggravation beyond the natural 
course of the Veteran's back problem.

In two statements dated in April 2010, Edward K. Kahn, M.D., 
initially noted that the Veteran arrived with records detailing 
how she was seeking medical care for her back 30 years ago when 
on active duty.  In the first statement, Dr. Kahn commented that 
whether the Veteran was ever going to be able to get disability 
benefits was not clear to him.  After conducting an MRI 
examination of the Veteran's low back, the impression was 
degenerative lumbar spine.  

At the conclusion of the second statement, Dr. Kahn noted that 
the Veteran stated that her problems with her back started in 
service in the late 1970s when she was loading and unloading 
trucks.  Dr. Kahn noted that the Veteran now had severe 
degenerative changes in the back.  On this basis, he opined that 
it was a possibility that the problems in her back started with 
the time in service and progressed as she aged; and there was a 
possibility that the current low back condition was service 
connected.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for degenerative disc disease 
of the lumbosacral spine.  First, there is no medical evidence 
linking the inservice mechanical low back pain to the currently 
diagnosed degenerative disc disease of the lumbosacral spine.  
Although the Veteran did have several months of low back 
problems, this apparently resolved as there was no medical 
evidence of any problem after April 1980, and the evaluation of 
the spine at the August 1981 ETS examination was normal.  
 
Furthermore, after service there is no medical evidence of low 
back treatment until October 1993; and the medical evidence shows 
that that condition was more likely associated with a systemic 
process rather than local radiculopathies involving the lumbar 
spine.  The first evidence of low back treatment associated with 
the lumbar spine was in January 1995 following a fall in December 
1994; and thereafter, in January 1998, after a fall on ice, 
resulting in another low back injury. 

The lengthy period after service without treatment is evidence 
against a finding of continuity of symptomatology following 
service, and it weighs heavily against the claim with respect to 
a nexus directly to service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical treatment of 
the claimed condition for many years after service).

Also, after service there is no medical evidence of any arthritis 
within the first year after service, by which to base a claim for 
service connection by presumption.  See 38 C.F.R. §§ 3.307, 
3.309. 
 
The medical opinions associated with this claim, contained in the 
VA examination reports of July 2004, January 2005, February 2007, 
and August 2009, and addendums, overall link the current low back 
disability to falls after service.  All of these opinions are 
against a finding that a current low back disorder was caused or 
aggravated by a service-connected disability.  None of these 
opinions relate the current low back disorder to service 
directly, or by way of aggravation by the service-connected 
bilateral foot disability.  As stated in the August 2009 VA 
examination report opinion, it is unlikely that the Veteran's 
current lumbar spine symptoms were causally related to any 
documented service-connected injury.  These opinions from VA 
examinations were made on a basis consistent with the evidence on 
file as discussed above.  

The only opinion supporting the Veteran's claim regarding her 
back, is that from E. K. Kahn, M.D., in April 2010, stating there 
was a possibility of service connection.  That opinion is 
speculative at best and of little or no probative value.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (a speculative 
medical opinion as to causation cannot establish a medical nexus 
to service); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a 
medical opinion is speculative and of little or no probative 
value when a physician makes equivocal findings such as "the 
Veteran's death may or may not have been averted").

B.  Bilateral Knee Disability

As reflected in an April 2004 statement, the Veteran claims that 
she has a bilateral knee disability secondary to her service-
connected bilateral foot disability.  

Service treatment records reflect treatment for the Veteran's 
service-connected bilateral foot disorder at various times during 
service.  Service treatment records show no indications of any 
left or right knee problems.  During an August 1981 ETS 
examination, the clinical evaluation for the lower extremities 
and other musculoskeletal system was normal.  

The reports of VA examinations in October 1982, August 1984, May 
1986, and November 1997, contained no complaints or findings 
pertaining to the low back, and the reports were limited to 
addressing only complaints regarding the service-connected 
bilateral foot disability. 

The first evidence of post-service knee problems are shown in 
private treatment records in 2000.  A February 2000 treatment 
record shows that the Veteran was seen for left knee pain.  At 
that time the Veteran related her knee pain to a fall while 
delivering mail.  That report contains diagnoses of degenerative 
arthritis of the left knee; lateral subluxation of the patella; 
and possible tear medial meniscus.  Subsequent treatment records 
show further treatment from 2000 to 2005 for left knee 
symptomatologies diagnosed as left knee pain, degenerative 
arthritis left knee-mild; and status post arthroscopy left knee. 

The report of a July 2004 VA examination shows that the examiner 
reviewed the claims file, noting that the Veteran complained of 
right knee pain but had not had any surgeries; and that the 
Veteran had left knee pain and surgery for a torn meniscus four 
or five years before.  The examiner noted that private 
examination of the knees in April 2003 revealed unremarkable 
findings, other than some indication of degeneration of the 
knees, bilaterally.  After examination the report includes a 
diagnosis of degenerative joint disease of the left knee with 
history of left knee arthroscopy; but no diagnosis pertaining to 
the right knee.  

Based on review of the claims file, noting that the Veteran did 
have some degeneration of the knees, but that based on her 
history of postal work for 16 years and onset of foot pain in the 
service in the 1981 time period, the examiner opined that she did 
not believe that the degeneration in the knees was excessive or 
due to the Veteran's pes planus.

During a January 2005 VA examination, the examiner noted a 
history of some degeneration of the left knee.  After examination 
the diagnoses included degenerative joint disease of the left 
knee and history of left knee arthroscopy.  Based on review of 
the claims file and examination, the examiner opined essentially 
that the degeneration of the knees was not excessive such as to 
relate to the Veteran's pes planus.  As rationale for that 
opinion, in an addendum the examiner opined essentially that 
although there was an onset of foot pain beginning in service in 
1981, in light of the 16 years of postal work, the degenerative 
joint disease in the knees was not excessive.

The report of a February 2007 VA examination shows that after 
review of the claims file medical history of the Veteran's knees, 
and examination, the report contains an impression of the knees 
with bilateral degenerative joint disease.  Based on review and 
examination, the examiner opined that it was unlikely that the 
Veteran's current complaint involving the knees was causally 
related to the Veteran's service connected plantar fasciitis. 

The report of an August 2009 VA examination shows that the 
Veteran reported complaints of bilateral knee pain, worse on the 
left, with associated weakness, stiffness, swelling, occasional 
locking, giving way, easy fatigability and lack of endurance 
secondary to focal bilateral knee pain.  After examination the 
report includes an impression of bilateral knees degenerative 
joint disease.  In a concluding summary, the examiner opined that 
it was unlikely that the Veteran's current bilateral knee 
symptoms were causally related to any documented service-
connected injury.  The examiner stated that the opinion was based 
on review of the claims folder records, including VA medical 
records; and consideration of the medical information of record, 
the relevant history, and the current examination.

In a February 2010 addendum to the August 2009 VA examination, 
the examiner stated that the service-connected pes planus was not 
the cause that would warrant an aggravation beyond the natural 
course of the Veteran's bilateral knee problem.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for a bilateral knee 
disability.  First, there is no medical evidence in service of 
any knee injury or disease.  There were no complaints or findings 
of any knee problems.    The clinical evaluation was normal for 
the lower extremities and other musculoskeletal system at the 
August 1981 ETS examination.   

After service there is no medical evidence of any arthritis 
within the first year after service, by which to base a claim for 
service connection by presumption.  See 38 C.F.R. §§ 3.307, 
3.309. 

After service there is no medical evidence of any knee treatment 
prior to 2000.  The lengthy period after service without 
treatment is evidence against a finding of continuity of 
symptomatology following service, and it weighs heavily against 
the claim with respect to a nexus directly to service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for many 
years after service).
 
The VA examination reports of July 2004, January 2005, February 
2007, and August 2009, and addendums, contain medical opinions in 
sum that the Veteran's bilateral knee degeneration was not 
excessive such as to relate to the Veteran's pes planus and in 
essence was not caused or aggravated by the Veteran's pes planus.   
At the most recent VA examination, the examiner opined that it 
was unlikely that the Veteran's current bilateral knee symptoms 
were causally related to any documented service-connected injury.  
These opinions were made on a basis consistent with the evidence 
on file as discussed above.  There are no opinions to the 
contrary.

C.  Conclusions

In sum, on review of the positive and negative evidence in this 
case, the Board finds that the preponderance of the evidence 
weighs against the Veteran's claim of entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine.  The probative and persuasive evidence fails to establish 
that degenerative disc disease of the lumbosacral spine began in 
service, or any current arthritis manifested to a degree of 10 
percent or more within one year from date of discharge from 
service.  The probative and persuasive evidence also fails to 
establish that any current degenerative disc disease of the 
lumbosacral spine is either etiologically related to any claimed 
in-service disease or injury, or was caused or aggravated by 
service-connected disability as claimed.

Similarly, on review of the positive and negative evidence in 
this case, the Board finds that the preponderance of the evidence 
weighs against the Veteran's claim of entitlement to service 
connection for bilateral knee disability.  The probative and 
persuasive evidence fails to establish that the bilateral knee 
disability began in service, or any current arthritis manifested 
to a degree of 10 percent or more within one year from date of 
discharge from service.  The probative and persuasive evidence 
fails to establish that any bilateral knee disability is either 
etiologically related to any claimed in-service disease or 
injury, or was caused or aggravated by service-connected 
disability as claimed.
 
The Veteran has essentially attested as to her belief that the 
claimed (1) degenerative disc disease of the lumbosacral spine 
and (2) bilateral knee disability, are each related to service to 
include as proximately due to or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a), as discussed above.  

The Veteran has credibly attested as to any incidents in service, 
as to symptoms she has experienced since service, and as to her 
belief regarding the causative effects of service-connected 
disability resulting in the claimed disorders here on appeal.  
However, the resolution of issues that involve medical knowledge, 
such as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence); see Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is 
capable of lay observation").  However, specialized training is 
required for a determination as to diagnosis and causation.  The 
record does not show that the Veteran has such training or 
expertise.

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable if, as here, the preponderance of 
the evidence is against each of the two claims as discussed 
above.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

Based on the foregoing, the Board concludes that the claims for 
service connection for (1) degenerative disc disease of the 
lumbosacral spine and (2) bilateral knee disability must each be 
denied.  After considering all the evidence, the Board finds that 
the preponderance of the evidence is against these claims.  In 
reaching these decisions, the Board considered the "benefit of 
the doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine is denied.
 
Service connection for a bilateral knee disability is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


